Citation Nr: 1022474	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bi-polar disorder.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to January 
1987.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied entitlement to service 
connection for post traumatic stress disorder (PTSD) and bi-
polar disorder.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The issues of service connection for PTSD and bi-polar 
disorder addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2002 rating decision denied the Veteran's 
claim for entitlement to service connection for PTSD.  The 
Veteran was notified of his appellate rights, but did not 
appeal the decision.

2.  Evidence associated with the claims file after the last 
final denial in October 2002 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.


CONCLUSION OF LAW

1.  The October 2002 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in March 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  This letter also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2007 letter 
provided this notice to the Veteran.  

The Board observes that the March 2007 letter was sent to the 
Veteran prior to the September 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
the March 2007 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and 
Dingess, supra. 

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the March 2007 letter provided this notice to the 
Veteran.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records and VA treatment 
records, are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As is further discussed in the Remand 
portion of this decision, the Veteran was not afforded a VA 
examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

New and Material Evidence 

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for PTSD.  This claim is 
based upon the same factual basis as his original claim of 
entitlement to service connection for PTSD, which was denied 
in the October 2002 rating decision.  As such, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  See Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2007), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as 
issued in an October 2002 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
personnel and treatment records dating from February 1984 to 
January 1987 and VA treatment records dating from September 
2001 to March 2002.  The October 2002 rating decision 
indicates that the basis for the RO's denial was that the 
Veteran failed to cooperate with regard to providing the 
necessary information for the RO to pursue the claim.  The 
Veteran did not timely appeal this decision; therefore, it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  The Veteran filed a request to reopen this 
previously disallowed claim, and in the September 2007 rating 
decision, the RO granted the Veteran's request to reopen his 
claim for PTSD because the Veteran provided new and material 
evidence.  The Board notes that additional evidence was 
associated with the claims file, including additional service 
treatment records dating from November 1983 to February 1984 
that were not previously available, additional VA treatment 
records dating from July 2005 to March 2007, and an April 
2004 statement from the Veteran describing his claimed 
stressors.   

The Board finds that the VA treatment records dating from 
July 2005 to March 2007, containing a diagnosis of PTSD, and 
the Veteran's statement describing his claimed in-service 
stressors are both new and material evidence.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming 
the credibility of the evidence submitted, the evidence 
discussed above is considered new and material.  See Justus, 
supra.  After careful consideration, the Board concludes that 
this newly received evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim; thus, it is 
material.  Such evidence clearly relates to the reasons for 
the previous denial in October 2002.  As such, the Board 
concludes that the Veteran's request to reopen the previously 
disallowed claim of entitlement to service connection for 
PTSD should be granted.  38 C.F.R. § 3.156(a) (2009).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the claim is granted.


REMAND

After review of the record, the Board finds that a remand is 
warranted with respect to the issues of entitlement to 
service connection for PTSD and bi-polar disorder to further 
develop and adjudicate the claims and to afford the Veteran a 
VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 
2002, Supp. 2009); 38 C.F.R. § 3.159 (2009).

In this instance the Veteran contends that he is entitled to 
service connection for PTSD because of traumatic events that 
happened to him and around him while he was on active duty, 
to include instances of sexual assault.  The Veteran also 
contends that he has been receiving treatment for bi-polar 
disorder for many years and believes this is also associated 
with his active duty service.  

The Board notes, initially, a June 1986 emergency care and 
treatment report which notes that the Veteran had been 
physically assaulted in the parking lot of a taco bell.  
During the attack the Veteran was struck in the head and 
chest and suffered, among other things, a closed head injury.  
The Veteran's personnel records do not indicate that the 
Veteran experienced combat, and his MOS was listed as a cook.  
Of significant note in his personnel records is the sudden 
drop in his performance scores starting in February 1986 and 
brief periods of unauthorized absence.  In addition to the 
above noted assault, the Veteran states that he witnessed 
several people kill themselves while on active duty and that 
he was sexually assaulted on two occasions while on active 
duty.  See VA Form 21-4138 dated April 2007.  

The Board notes that the Veteran only associates his PTSD 
with the traumatic events that occurred while he was on 
active duty, however the Board notes that the previously 
mentioned June 1986 emergency treatment report notes a closed 
head injury and as such, the Board finds that in addition to 
addressing whether these traumatic events could have resulted 
in the Veteran's current diagnosis of PTSD, an examiner 
should address whether the closed head injury could have 
caused or aggravated the Veteran's bi-polar disorder.

In accordance with its duty to assist, VA must provide the 
claimant a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The VA treatment records submitted 
do not provide a medical opinion discussing the etiology of 
the Veteran's diagnosed PTSD and bi-polar disorder.  In this 
regard, the Board notes that the Veteran has not had a VA 
examination in connection with his claims for PTSD and bi-
polar disorder.  Such an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an 'in-service event, injury or disease,' or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, given the 
evidence of current diagnoses of PTSD and bi-polar disorder 
and given the evidence concerning the in-service assault that 
the Veteran experienced during active service, the Board 
finds that a VA examination and medical opinion are necessary 
for the purpose of determining the nature and etiology of any 
psychiatric disorder that may be present, and in particular 
whether the Veteran's in-service assault, to include the 
resulting closed head injury, would result in either his PTSD 
or his bi-polar disorder.

Additionally, the Veteran has identified a non-combat 
stressor in support of his claim for service connection for 
PTSD based on a personal assault.  According to 38 C.F.R. § 
3.304(f)(3) (2009), VA will not deny a PTSD claim that is 
based upon an in-service personal assault without first 
advising the Veteran that evidence from sources other than 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
then allowing him the opportunity to furnish this type of 
evidence or to advise VA of the potential sources of such 
evidence.  In the present case, the Veteran was never 
provided any notice regarding the "other types of evidence" 
that might help verify his claimed physical assault stressor.  
In light of this notification error, this appeal must be 
remanded to provide such notice to the Veteran.

With respect to the Veteran's claimed physical assault 
stressor, the Board notes that these "other types of 
evidence" may corroborate his account of the stressor 
incident.  Examples of such evidence (as applicable to the 
particulars of the alleged assault) include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is also one type of relevant evidence 
that may be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the 
occurrence of the stressor include, but are not limited to:  
a request for a transfer to another duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether such evidence 
indicates the occurrence of a personal assault.

The Board concludes that the Veteran's claims file should be 
referred to an appropriate healthcare professional in order 
to determine if there is evidence of behavior changes that 
might indicate the occurrence of an in-service stressor.  See 
VA Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
(February 20, 1996) (recently converted to M21-1 MR, 
IV.ii.1.D.14).  The Court has held that the provisions in 
M21-1, Part III, 5.14(c), on which the provisions of 38 
C.F.R. 
§ 3.304(f)(4) are based, that address PTSD claims based on 
personal assault are substantive rules which are the 
equivalent of VA regulations.  YR v. West, 11 Vet. App. 393, 
398-99 (1998); Patton v. West, 12 Vet. App. 272 (1999).

Accordingly, the case is REMANDED for the following action:

1.	The RO should develop the Veteran's 
claim for service connection for PTSD, 
including all necessary notification 
and assistance as required by 38 C.F.R. 
§ 3.304(f) (4).

2.	The Veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature, extent, and 
etiology of any current psychiatric 
disorder, especially PTSD and bi-polar 
disorder.  All necessary tests and 
studies, to include psychological 
testing, should be accomplished, and 
all clinical findings should be 
reported in detail.  A complete 
rationale should be provided for any 
opinion expressed.  The examiner must 
review all pertinent records.  In 
particular, the examiner should note a 
June 1986 treatment report noting that 
the Veteran was the victim of an 
assault.  The examiner should identify 
all current psychiatric diagnoses.  For 
each disorder identified, he or she 
should state the likelihood (likely, 
unlikely, at least as likely as not) 
that the disorder had its onset in 
service or that it is otherwise 
causally or etiologically related to 
the Veteran's active service, including 
his documented June 1986 assault.  (The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to 
find against it.)  A clear rationale 
for all opinions as well as a 
discussion of the facts and medical 
principles involved should be provided.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.	After completing the above action, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the 
actions taken in the preceding 
paragraphs.

4.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


